ORDER
The Office of Disciplinary Counsel asks this Court to place respondent on interim suspension pursuant to Rule 17(b) of *124the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). The petition also seeks appointment of an attorney to protect the interests of respondent’s clients pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of this Court. Pending further order of this Court, respondent is prohibited from accessing any trust account(s), escrow account(s), operating account(s), and other law office accounts respondent may maintain.
The appointment of an attorney to protect the interests of respondent’s clients shall be made in a separate order.
/s/Costa M. Pleicones, J.